ORl$l'-                                           L
      lJn tbe @nfte! $.tutes [.ourt of JfeDers[ @lsfms
                                                                                                           No. 14-229 C                                                  FILED
                                                                                                        Filed: July 30,2014

*   :t :i   **   :i   **   +   ******                +    *   :l   * * *,I,{. * *,} * * * * * * * * * * * * *                            *                             JUL 3 0   2014

                                                                                                                                                                      U.S. COUBTOF
                                                                                                                                                                     FEDEMLC|jIIff}
MICHAEL HARRIS,                                                                                                                                    Jurisdiction;
                                                                                                                                                   Motion to Dismiss, RCFC l2(b)(l);
                      Plaintiff, pro se,                                                                                                           Pro Sei
                                                                                                                                                   28 U.S.C. $ 2s01.


THE I.INITED STATES,

                      Defendant.


****         +   * * :l    {. :} :*   **   :1.   *   :t   * * :i l.    {.   * * * *'} * :i   :lr   **   {r   *   :i   *   :l' :} {. :i   *

Michael Harris, Lake City, Florida, Plaintiff, pro                                                                                           se.

Anna Bondurant Eley, United States Department of Justice, Trial Attomey, Washington, D.C.,
Counsel for the Govemment.

                                                              MEMORANDUM OPINION AND FINAL ORDER

BRADEN, Jzdge.

I.                    RELEVANTBACKGROUND.'

        On December 1,2000, Michael Harris ("Plaintiff') filed a Complaint against Conections
Corporation of America C'CCA) and Prison Realty Trust C'PRT) in the United States District
Court for the Middle District of Florida, Jacksonville Division ("United States District Court"),
alleging that his employer, CCA, engaged in employment discrimination in violation of Title VII

                      rThe relevant facts
                            discussed herein were derived from: an April 8,2014 Amended
Complaint  ("Am. Compl."), including appendices attached thereto ("Am. Compl. App. l-2"); an
April 8, 2014 Notice Of Directly Related Cases ("P1. Notice"); Plaintiff s December 1, 2001
Complaint filed in the United States District Court for the Middle District of Florida ("Dist.
Compl."); CCA's November 24,2003 Renewed Motion For Judgment As A Matter Of Law or,
in the altemative, a Motion For New Trial or a Motion To Alter Or Amend Judgment
("11/2412003 CCA Dist. Mot."); and the United States District Court for the Middle District of
Florida's March 10, 2004 Order ("3/10/2004 Dist. Order").
of the Civil Rights Act of 1964,42 U.S.C. $ 200e er seq. See Harris v. Corrections Corp of
lm., No. 3:00-cv-01297-UATC-MCR (M.D. Fla. 2004).
        That Complaint alleged that Plaintiff was passed over for promotions and denied pay
raises on the basis of his race, he was treated unfairly in various situations on the basis of his
race, his grievances regaxding harassment and discrimination were ignored by CCA, he was
ultimately terminated by CCA          in   retaliation   for both "filing a complaint with   [Equal
Employment Opporhmity Commission] and receiving Worker[s'] Compensation benefits," and
as a result he suffered "ineparable damage [to his] career and . . . reputation." Dist. Compl. flll 1,
2,3,24;see generally Dist. Compl.; Dist. Compl. at4.

         Prior to trial, the United States District Court required both parties to proffer stipulations,
 in lieu of offering evidence at trial. Am. Compl. 2. CCA provided stipulations, to which
 Plaintiff objected. Am. Compl. 2. The District Court convened a jury trial on November 3, 2003
 through November 5, 2003. 3/1012004 Dist. Order 1. At trial, the District Court took care to
 explain the proposed stipulations to Plaintiff, who thereafter initialed the document to "show
 [his] approval." Am. Compl.          2.    The Stipulated Agreement ("Agreement") contained
background factual information conceming Plaintiff s employment at CCA aad the chronology
of events leading up to his termination. See generally Am. Compl. App. 2. After both parties
had initialed the Agreement, the District Court read the stipulations to the jury. 3/10/2004 Dist.
Order 2. On November 5,2003, the jury retumed a verdict for Plaintiff, finding that CCA "had
retaliated against Plaintiff for exercising his rights under Title VII of the Civil Rights Act of
 1964," 42 U.S.C. $ 2000e-5. 3/1012004 Dist. Order 1. The jury awarded Plaintiff $600,000 in
back pay and $150,000 for "emotional pain and mental anguish." 3/10/2004 Dist. Order 1. The
jury also found that Plaintiff had not established that CCA "discriminated against him on the
basis of his race in the terms of his employment or that [CCA] had created a racially hostile
working environment." 3110/2004 Dist. Order l. On Novembet 6, 2003, the District Court
entered judgment on the jury verdict.

        On November 24,2003, CCA filed a Renewed Motion For Judgment As A Matter Of
Law, pursuant to Fed. R. Civ. P. 50(a)(1), or, in the altemative, a Motion For New Trial or a
Motion To Alter Or Amend Judgment ("11/24/2003 CCA Dist. Mot."). In its motion, CCA
argued that Plaintiff failed to produce any evidence at trial that "would support a finding of
unlawful retaliation against [CCA]" and also made improper closing arguments which confused
the jury. 1112412003 CCA Dist. Mot. tffl 6, 18. In addition, CCA contended that, even if
Plaintiff s unlawful retaliation claim was supported by credible evidence, the damage award was
clearly enoneous. 1l/2412003 CCA Dist. Mot. 6.

        On March 10,2004, the District Court granted CCA's November 24,2003 Renewed
Motion For Judgment As A Matter Of Law and found that Plaintiff failed to adduce admissible
evidence sufficient to establish the elements of an unlawfirl retaliation claim entitling to
damages, so the jury award was "based upon pure speculation ." 311012004 Dist. Order 6, 8, 12.
consequently, the District court vacated the November 6, 2006 Judgment for the plaintiff. The
District court also stated that it would grant ccA's Motion For A New Trial, if the judgment for
ccA was reversed on appeal, but denied ccA's Motion To Alter or Amend Judgment.
3110/2004 Dist. Order 12-13. On March 11,2004,the District Court entered Judgment in favor
ofCCA.
         On April 9,2004, Mr. Harris filed a Notice Of Appeal in the District Court, regarding the
 District Court's March 10, 2004 Order. On April 22,2004, the District Court granted Plaintiffs
  April9,2004 Notice of Appeal. on August 4,2005, the united states court of Appeals for the
 Eleventh circuit affirmed the District court's grant ofjudgment in favor of ccA, as a matter of
 law. Harris v. Corrections Corp. of America, 139 Fed. App'x 156 (l lth Cir. 2005).

        In the following seven to eight years, "plaintiff [] filed numerous post-trial motions
unsuccessfully seeking to reinstate the jury verdict." 7123/2013 Dist. order. on August 22,
2007, Plaintiff filed a Motion For Relief For Fraud ("sl2zl2o07 pl. Dist. Mot."), alleging thai
CCA and tlre District Court Clerk's Office conspired to back-date CCA's 11/2412003 post-trial
motion to ensure that it was timely. 8/2212007 pl. Dist. Mot. 2-3. on october 26, i007, the
District Court also denied Plaintiff s August 22, 2007 Motion For Relief For Frau d (10/2612007
Dist. Order"), because the "record clearly and unequivocally establishes that no fraud was
perpetrated on the lDistrict] Court and Plaintiff|.l" 10/26/2007 Dist. Order 2.

        on June 26, 2013, Plaintiff filed a Motion To compel Enforcement of courr order.
Therein, Plaintiff specifically argued that, although the District Court's 3/10/2004 Order ruled
                                                                                                     in
favor of CCA on the Title VII retaliation claim, it ruled in Plaintiff s favor with resDect to his
Workers' Compensation retaliation claim. Nevertheless, the United States Distiict Court
reversed the entire damages award, not simply the damages corresponding to Title VII retaliation
claim. Thus, Plaintiff argues, he is entitled to at least half the jury a*id.. 6/26/2013 pl. Dist.
Mot.        see also Am. compl. 2 n. 2 ("There were two
                                                           [c]laimi oi retaliation that [b]oth parties
      _1-2;
stated needed no further proof. Harris Title vII and state workers' compensation
                                                                                     1c1iaims.f .
        On July 23, 2013, the United States District Court for the Middle District of Florida
 denied Plaintiffs June 26, 2013 Motion To compel Enforcement of court order for lack
jurisdiction. The District Court held that it "lost jurisdiction to consider matters
                                                                                                 of
                                                                                     related to the
merits of Plaintiff s case when he filed his Notice of Appeal
                                                               [on April g,2004].. 7/23/2013 Dist.
Order.

       on August 8,2013, Plaintiff filed a Motion For Reconsideration And Enforcement              of
 Stipulated Fact Agreement challenging the District court's July 23,2013 order and argued,
                                                                                               for
the first time, that CCA violated the 1l/312003 Pre-trial Statement when it filed the November
24,2003 post-trial Motion For Judgment As A Matter of Law. plaintiff also argued
                                                                                        that ccA
conceded each element necessary to prove plaintiff s Title vII and workers, -compensation
retaliation claims when it agreed to the stipulations and was judicially estopped from re-arguing
those issues in its post-trial motion. 8/g/2013 pl. Mot. zn-zs. on-eugusi zs, zotl, plaintiff
amended the August 8, 2013 Motion to add that the District court Jecision was
                                                                                        not final,
because the District court never calculated pre-judgment intere st. g/g/20l3pl.
                                                                                 Am.Mot.22_24.
on october 10,2013, the District court denied the plaintiffs amended August g, 2013 Motion
for lack ofjurisdiction, as the matter was on appeal.

II,    PROCEDURALHISTORY.

      On March 25, 2014, Plaintiff filed a Complaint in the United States Court of Federal
claims, together with two Appendices: (1) thJ Agreement ("compl. App. B"); and (2)
  verification that the Agreement was admitted by and part of the United States District Court,s
  record.

            The Agreement contained the following factual stipulations:

            o    Plaintiff is an African-American aad a member of   a protected class under   Title
                 VII. Compl. App. A fl B.
            r    Plaintiff was employed by ccA at its correctional fac ity in Lake city,
                 Florida and supervised by chief of Security Steve Lister from Janu ary 6, 1997
                 until his employment was terminated by warden David Eads on iprit 17,
                 2000. Compl. App. B fl B, C, E.

            o    Plaintiff was promoted to Shift supervisor in late J,i,y 1997 and remained in
                 that capacity until his termination. Compl. App. B']f I.

            o    From September g, 1999 to May g, 2000, plaintiff filed ,.at least
                                                                                     three,,
                 discrimination claims against ccA with the United States Equar
                                                                                e-proy-lnt
                 Opportunity Commission C,EEOC). Compl. App. B D.
                                                                    tf
            o    On September 16, 1999, plaintiff was injured during his employment,
                                                                                       after
                 which he was put on leave from September 19, 19991o Uarct
                 received ,,medial and wage loss benefits from CCA,s
                                                                              tj, 2000, ;;
                                                                     workers,
                 msurance carrier." Compl. App. B L, M.
                                                   f                          "";p;;;;ti;
         o      on December 27 1999; while on leave, praintiff ',went to work
                                 '
                Departrnent of Corrections" as a corrections ofncer,
                                                                               for the Florida
                one-year probationary period of employment with
                                                                     lntenaing  ;.,;;;il;;
                                                                   the Floridi o"p".t
                Corrections and to thereafter quit hii employmenr with
                                                                         CCA."    C;ili "rt "r
                                                                                         A;;
                B fl N_P.

        o       On March 13, 2000, plaintiff retumed to work at
                                                                CCA. Compl. App. B fl R.
        .       Over the following month,. Warden Eads repeatedly attempted
                Plaintiffs employment with the Florida Department of                to discuss
                                                                              iorrectio"r; ;;,
                Plaintiff rebuffed his-inquiries, calling the .utt". u ,,workers,
                Compl.
                                                                                  *,np irru":;
                       App. B tTR_U.

        o       on April 17 2000, warden Eads terminated plaintifps
                             '                                         emproyment, because
                of his unwillingness to provide the information requested.
                                                                           Compl. App. B !f

         The March 25' 2014 Complaint, filed in the
                                                            united states court of Federal claims,
alleges claims for: breach of conrracr; a violarion
and a violation of the Fourteenth Amendment
                                                     of the seventh  a-*a-."t.igr,iiJJj*v     t iur;
also alleges that ccA retaliated after he filed
                                                  rigrrt io due process. compl. r.  The compraint
                                                air.?-inuiion claims and engaged in ,.fraud on the
[c]ourt'" compl.        1.
                        plaintiff seeks a jury t.i"i    i"  ,a:"ai"ate a breach of the Agreement,
 enforcement of the Agreement, and payment of damages for pain and suffering caused CCA's
 and PRT's breach and for "misleading the [District Court] into [taking] actions against
 [Plaintiffl." Compl.4.
       The March 25,2014 Complaint alleges that CCA violated the Agreement by filing the
 November 24, 2003 Renewed Motion For Judgment As A Matter of Law, or in the altemative, a
Motion For New Trial or a Motion To Alter or Amend Judgment. The District court also
breached the Agreement, to which it was also bound, by granting ccA's post-trial motion.
Compl. 3-4; see also 3/1012004 Dist. Order. The Complaint further alleges that the breach by
CCA and by the District Court violated Plaintiffs Seventh Amendment rights and his right to
due process of law under the Fourteenth Amendment to the United States Constitution. In
addition, Plaintiff suffered considerable harm to his reputation for appearing in court, for which
he seeks damages. Compl. 3-4. Finally, the Complaint alleges that the statute of limitations
does not apply in this case, because the District court's judgment never became final and ccA is
still in violation of the Agreement. Compl. 4.

         On April 8,2014, Plaintiff filed an Amended Complaint (,.Am. Compl.',) in the United
states court of Federal claims to: (1) conect a citation to vanDesande v. (Jnited states, 673
F.3d 1342 (Fed. cir. 2012); (2) further clarify the breach of contract claim; and (3) request
appoinftnent of counsel. Attached thereto were Appendix 1 and Appendix 2. In addiiion,
Plaintiff filed a Notice of Directly Related cases, pursuant to RCFC 40.2, to inform the court of
the prior litigation in the united States District court for the Middle District of Florida.

        on May 20,2014 the Govemment filed a Motion For Summary Dismissal, pursuant to
 RCFC l2(bx1), arguing that the united states court of Federal claims doei not have
jurisdiction to adjudicate claims alleged in either the March 25,2014 complaint and April g.
2014 Amended Complaint (Gov't Mot.").

        To date, Plaintiff has not filed a Response.

III.    DISCUSSION.

       A.      Jurisdiction.

         The United states court of Federal claims has jurisdiction under the Tucker Act, 2g
u.s.c. $    1491, "to render judgment upon any claim against the united States founded either
 upon the constitution, or any Act of congress or any regulation of an executive department, or
 upon any express or implied contract with the United States, or for liquidated or unliquidated
 lamages
          in cases not sounding in tort." 28 u.s.c. $ 1491(a)(1). The Tucker Act, however, is ,,a
jurisdictional statute; it does not create any substantive right enforceable against the
                                                                                         United
 States for money damages. . . . [T]he Act merely confers jurisdiction upon        united states
                                                                              lihe
court of Federal claims] whenever the substantive right exists.', unirca stutes v. Testan, 424
u.s. 392, 398 (1976).

         Therefore, to pursue a substantive right under the Tucker Act, a plaintiff must identifu
and plead an independent contractual relationship, constitutional provision, federal statute,
and,/,or executive agency regulation that provides a substantive righi to money damages.
                                                                                              see
Todd v. united states, 386 F.3d 1091, 1093-94 (Fed, cir. zoo4;
                                                                      1,,14urisaiction rinder the
   Tucker Act requires the litigant to identifu a substantive right for money damages against the
   united states separate from the Tucker Act . . . ."); see also Fisher v. united states,402 F.3d
    1167' 1172 (Fed. Cir. 2005) (en banc) ("The Tucker Act . . . does not create a substantive cause
   of action; . . . a plaintiff must identifr a separate source of substantive law that creates the risht
   to money damages. . . . [T]hat source must be 'money-mandating."'). Specifically, a plainiiff
   must demonsuate that the source of substantive law upon which he ielies ,,can fairly be
   interpreted as mandating compensation by the Federal Govemment." (Jnited States v.
                                                                                                Mitchell,
   463 u.s. 206,217 (1983) (quoting Testan,424 u.s. at 400). And, the plaintiffbears
                                                                                              the burden
   of establishing jurisdiction by a preponderance of the evidence. see'Reynolds v. Army & Air
   Force Exch. serv.,846F.2d,746,74g (Fed. cir. 19gg) (,,[o]nce the
  jurisdiction [is] put in question . . .                                   [trialicourt's subjecr matter
                                        - [the plaintiff] bears'the 6urd"n oi"st blishing subject matter
  jurisdiction by a preponderance ofthe evidence."j.

          B.      Standard Of Review For pro Se Litigants.

           The pleadings of a pro se plaintiff are held to a less stringent
                                                                                standard than those of
  litigants represented by counsel. si.e Haines v. Kerner,404
 pro se complaints' "however inartfully pleaded," are held to
                                                                    u.s. sio, szo (leil    ffiaing mat
                                                                  "less stringent stanaarls than formal
  pleadings drafted by lawyers"). It has been the tradition
                                                               of this court to examine the record ,.to
  see if fa pro sel plaintiff has a cause of action
                                                    somewhere displayed.,, Ruderer v. inilea States,
  412 F.2d' 1285, 1292 (ct. cl. 1969). Nevertheress,
                                                        while the'court
             plaintiff s complaint, the court "does not excuse -uy """u." a-Iiguiti"s in a
 l:o ,t" united states,60
 Henke v.                                                                   [a compraint,s]-'failures.,,
                               F.3d 795, 7g9 (Fed. cir. 1995).

         C.      Standard Of Review For A Motion To Dismiss pursuant
                                                                     To RCFC                l2(bxl).
          A challenge to the united states court ofFederal claims, ,.general
                                                                                 power to adiudicate in
  specific areas of substantive law    .
 Patmerv. {Jnited states, 168 F.3d 1310,. l3i3
                                              . i, prop"rry *ir"d by"; iRu1."j"iitiliil"."r,"n.,,
 (allowing a party to assert, by motion, "lack        ir"i.   cr.. .,gr; ;ee
                                                                                "i""-i6i6      l2(ox1)
                                                 or suu)"ci-mutter jurisdiction,,). wien insiaering
 whether to dismiss an action for lack of subject
                                                       ,iun., iuriroirtion, the court ir::outigut.a to
 .ass11e 3ll-fagtual  allegations [of the complaint] to u. t-e and to
                                                                        draw all reasonable infbrences
 in plaintiff s favor.', Henke,60F.3dat7g7.

        D'      The Government's May 20r20r4,Motion For
                                                        Summary Disrnissar
                Complaint.                                                                  of pro se

                l.      The Government,s Argument.

         The Govemmenr argues that bgih the March
                                                        25,2014
 Amended Complaint fail to allege a claim within                  .Complaint and the April B, 2014,
                                                    this court's jurisdiction. Gov,t Mot.     L
                                                                                              cCA
 and PRT cannot be sued in the united States
jurisdiction is limited to claims against
                                                   cou.t-oir"a"ral claims, because the court,s
                                          the Utt"a Siat"s. Cov,t Mot. 2_3.

        Further' even if the compraint and Amended
                                                           complaint were construed as alreging
claims against the Govemment,^th. .ou.t
                                               r""n 1*iJi.tln to adjudicate the alleged claims.
Firsr' with respecr [o the District cou.t'. gr*rin;.iicZ:e:,
                                                              post-trial motion, ailegedly in breach
of the Agreement, the court "does not hai j".ir[i.,i"r
                                                         t" *"iew the decisions of district courts.,,
 Gov't Mot. 3 (quoting Vereda, Ltda. v. United States,2Tl F.3d 1367, 1375 (Fed. Cir. 2001)
 (intemal quotation omitted)). Second, the court does not have jurisdiction to adjudicate claims
 under the Seventh Amendment, Gov't Mot. 3 (citing webster v. united states,74 Fed,. cl. 439,
 444 (2006)), or under the Due Process clause of the Fourteenth Amendment, Gov't Mot. 3
 (citing LeBlanc v. united states, 50 F.3d 1025, 1028 (Fed. cir. 1995)). Lastly, in response ro
 Plaintiffs assertions that his reputation was damaged, he was subject to retaliation, or he was the
 victim of a "fraud on the court," these are tort claims. Gov't Mot. 3 (quoting Am. compl. l);
 see also id. (citing 28 U.S.C. $ 1a91(a)(1) ("The United States Court of Federal Claims shall
 have jurisdiction to render judgment upon any claim against the united states . . . in cases not
 sounding in tort.")).

                2.       The Plaintiff s Response.

         Plaintiff did not respond to the Government's May 20, 2014 Motion For Summary
 Dismissal Of Pro Se Complaint.

                3.       The Court's Resolution.

                         a.     The United States Court Of Federal Claims Does Not Have
                                Jurisdiction To Adjudicate Claims Against private Entities.

 _ The only 28 U.S.C. g
 Govemment. See
                proper defendant in the United states court of Federal claims is the
                                la91(a)(l); see also Gump v. United States,482 Fed. App,x 5gg,
 590 (Fed.   cir. 2012) ("The United states is the only appropriate defendant in the bourt of
Federal claims."). Therefore, all claims against ccA and FR'l-must be dismissed,
                                                                                       because these
are private entities. Although Ptaintiff indicates tlere are other defendants
                                                                               by injudint ,,er af ,,
in the case caption, neither the March 2s, 2014 complaint nor the April"g, ioi+ -i."ro"a
Complaint identiff those entities or individuals. To the ixtent "et al." indicates that
                                                                                         this case is
directed against the District Court Judge or an officer of the District Court for gr-ting
post-trial motion, such a claim must be dismissed. see Brown v. (Jnited
                                                                                              Cca'.
                                                                              states, 105 F.3d 621,
624 (Fed'. Cir. 1997) ("The Tucker Act grants the Cout of Federal Claims jurisdiction
                                                                                           over suits
against the united states, not against individual federal officials:,); see
                                                                            iso conre v. united
states, 42 Fed. cl. 144, l4g (199s) ("The court of Federal claims does not
                                                                                  have jurisdiction
over individuals; it only has jurisdiction over suits against the united states.,,).
                                                                                      ro trre
Plaintiff seeks review of the District Court's decision, Plaintiff s remedy fi." #tf,         "*t"nt
                                                                                               t" tf,"
United States Court of Appeals for the Eleventh Circuit.                               "pp"^f

                         b.    The United States Court Of Federal Claims Does Not Have
                               Jurisdiction To Adjudicate Plaintiffs Contract Breach Claim
                               Because The Stipulation Agreement Did Not Constitute A
                               Contract With The United States Government.

        The United States Court of Appeals for the Federal Circuit has held that ,,to
jurisdiction under the Tucker Act, a plaintiff must identifu                                 invoke
                                                                      a contractual relaiionstrip,
 constitutional provision, statute,       regulation that provides a substantive .rgt i io
damages." Khan v. united states,20r F.3d 1357 , 1377 (Fed. cir. 2000);
                                    -o^r,                                                   -orr"y
                                                                           see c so Fodd, 386 F .3d
at 1094 ("[Jlurisdiction under the Tucker Act requires the litigant to ijentifl,
                                                                                 a,ul.iantiue .igt t
  for money damages against the United States separate from the Tucker Act itself."). our
  appellate court, however, has discussed the difference between contract claims and claims based
  on federal statutes, constitutional provisions, or regulations. See Holmes v. United States,657
  F.3d 1303, 1313-14 (Fed. cir. 2011) ("In our view, when referencing the money-mandating
  inquiry for Tucker Act jurisdiction, the cases logically put to one side contracfbased ctaims.";]
  see also Tippet v. united states,l35 F.3d 1250, 1254-55 (Fed. cir. 1999) (,,when
                                                                                       a contract is
  not involved, to invoke jurisdiction under the Tucker Act, a plaintiff must identify                    a
  constitutional provision, a.sta:u1:, or a regulation that provides a substantive
                                                                                         right to money
  damages."). This court's jurisdiction ovei claims in the latter category dependi,
                                                                                              in part, on
  whether the source of the substantive right a plaintiff asserts
                                                                         "cai   fairty'be interpreted as
  mandating. compensation by the . . . Govemment for the damages
                                                                         sustained.i Hoh";,657 F.3d
  at 1313 (citing Testan, 424 u.S. at 400 (quoting Eastport s.s. Corp.
                                                                             v. unrted states, zll p.za
  1002 1009 (Fed. cir. l 967))). In contraci claims, however, tt . .,-on"y---auting
  for Tucker Act jurisdiction normally,is satisfied by the presumption
                                                                                            ."quo.'n"nt
                                                                               that money damages are
 available for breach of contmct[.]" Hormes, 657 F.3d                     yet, this .oui rnuf properry
 require a plaintiff to show that the contract ai issue
                                                        "could
                                                                 l?*.
                                                              ^: fairly be
                                                                           int.rp."t"a u.
 money damages" for breach, where the contract,,could
 "expressly disavow[s] mon11j.1ma,Bes. )'. Id. at 1314-15;
                                                               involve  p*"lt;;;;iJy*     "onlmplating
                                                                                               refief, or
                                                                see alsi Saniers v. Uni:ted'States,252
 F.3d, 1329, 1334 (Fed. cir. 2001). In this case, plaintitr
                                                             claim must be
 failed to show, among ottrer.-thjr-rs.s, thar the ag.."-"rt ..courd dismissed because he has
 contemplating money damages.,' Holmes, 657 F
                                                                               fairly be interpreted as
                                                     3d,;t :.315.
         with this background in mind, the court must determine
                                                                whether plaintiff, in fact, had a
                                 Formation     of an express contract with the coue--eni requires
 |nJffii:#i* $;,":ilr",-'"*t'
         (1) mutuality of intent to. contract; (2) lack
                                                        of ambiguity in offer and acceptance;
         (3) considerationt
                            -1 I got:--"nt
         bind the United States lolcontract.
                                m
                                                     r"pr"r"niuti-* il;t;;;ffi ;ilJ#;
Anderson v. (Jnited states,344 F.3d 1343,
                                            1353 (Fed. cir. 2003);
states' 166 F.3d 1r84, l188 (Fed. cir. r e6r1-( 'tainy 'ug;.n'"n, see arso Mqssie v. Ilnited
meaning of the Tucker Act, provided trrut                         can be a contract within the
                                           ii      ...ir
                                                     irrJo."quirem"nt. for a contract with the
                (quoting rrqima serv. crp. ,. uniri'stotis,
                                                                     104   F.3d t3ii,   i;;;1r.a. cr.
fiil"rff*,,,"
         To contractually bind.:le-,9ove:r,rTenj,lrs
                                                        reprg:enlarive .,must have actual aurhority
enter into .oe contract.,' Jy.nalt v.                                                                to
                                                               Fed. CL ;03;-;;-A;;;. Such a
representative has actual authority to'nited'Statei,90
                                             bind the cou.-.*, ,,only when the constitutron,
statute, or a regulation grants it to that                                                            a
                                              agent in *uri-iguou. terms.,, /d (intemal quotation
omitted;; see citv of Et cenrro v..un*ed Sia*t,nieii'ito,r20
                                                                        (Fed. cir. iirin-ii:ir'j;,.;**
rs not whether some authoriry.exis*
contract; rather, the issue is v
                                           p.o*ffii;il,J
                                       tttut                      rrom obligating rhe Govemmenr m
ouLgate'th; Gov;;j,;.          'vnetner lthe agent] had been granted the authority to affirmatively

       The Agreement in this case, however,
                                            is between private parties: plaintiff and plaintiffs
former emplover, ccA. see genrittv       t^.'ci^pL;;;.;.   But, the Districr courr did not have
 actual authority to bind the Government, who was not a party to the litigation. see Jumqh, 90
 Fed. Cl. at 612.

         Instead, the District court approved the Agreement for purposes of trial and is
 responsible for overseeing and enforcing the stipulations. see Ring & pinion serv. Inc. v. ARB
 Corp.,743 F.3d 831, 836 (Fed. cir. 2014) ("A stipulation of fact that is fairly entered into is
 controlling on the parties and the court is generally bound to enforce it.,'). As such, to the extent
 ccA's post-trial motion violated the Agreement, the proper remedy was to object to that filing
 with the District Court and if that effort was not successful, to file an app"ul to the Eleventh
 circuit, which Plaintiff did and the District court's ruling was affirmed. see Harris v.
 Corrections corp. of America, 139 Fed. App'x 156 (l1th cir. 2005). The United States court of
 Federal Claims, by contrast, "does not have jurisdiction to review the decisions of the district
 colrts." vereda,271 F.3d at 1375 (quoting Joshua v. united states,lT F.3d 378, 3g0 (Fed. cir.
 1ee4)).

         Even assuming, arguendo, that the Agreement is a contract between the District Court
 and Plaintiff, and the District Court had actual authority to contractually bind the Govemment
 and purported to do so, Plaintiffs breach claim must still be dismissed for lack ofjurisdiction
 because the Agreement cannot "fairly be interpreted as contemplating money damages
                                  -
                                                                                              for
 breach." Holmes,657 F.3d at 1315. As mentioned, the court may properly require plaintiff
                                                                                               to
 show that the contract at issue "can fairly be interpreted as contemplaiing'rnon"y damages
                                                                                              for
 breach," where the contract "could involve purely nonmonetary relieil.]"
 issue contains factual background information conceming ptaintiifs employm"ent
                                                                               id
                                                                                rh" Agr""."nt ut
                                                                                        and a
             of events leading up to his termination. see geneialy Arn. compl.ipp. 2.
 9hr9no_logy                                                                           Nothing
 in the language contained therein indicates money damales were contemplated
                                                                               as a remedy fbr
breach. See id.

         The Agreement at issue here serves as a trial management toor and is readily
distinguishable ftom vanDesande, the case Plaintiff cites to buttress his contention
                                                                                      that this court
has jurisdiction to adjudicate his claims. This case is also distinguishable
                                                                             fuom Holmes.

          The stipulation agreement in vanDesande v. united states, 6"13 F.3d 1342,
 Ct' 2012), "result[ed] from a settlement of an earlier personnel case" between the plaintiff(Fed.
     _  -                                                                                  1343
                                                                                                  and
 the united States Postal Service. 1d It included ,,compensation for
                                                                        back puy
                                                                                    -Joi"rti-"; rort
 sick and annual leave; interest payments; tax consequence payments; payments
                                                                                       for pain and
 suffering; medical and other expenses; and . . . a rump sum payment
                                                                              in exchange for Ms.
 VanDesande's resignation." Id. at 1351 n.4. Such an agreement,
                                                                              by its terms, clearly
 contemplated monetary damages in the event of breach by Ms. vanDes-a"',
                                                                                                   ,.".
                                                                                     ",ofioy".,
ISiling t9 make the payments agreed upon. Moreover, the issue in vanDesande was whether the
United States Court of Federal Claims had jurisdiction to adjudicate a contract
                                                                                     claim alleging
breach of a settlement agreement, which was incorporated ln
                                                                  a consent decree, or if the forum
that issued the decree retains exclusive jurisdiction. See id. at
                                                                  134H7. The Federal Circuit
not explicitly address the question of whether the settlement agreement ;,.ouia-ai.ry did
r:t:pt*a                                                                                            u"
             as contemplating money damages for breach." Hormes,Esz p.za"
1351 (footnote omitted) (intemar quotation marks omitted) (,.Furthermore,
                                                                                      i:ii, see id. at
                                                                                 the circ'trmstances
under which the Agreement yas. entgreg into by the parties to it,
                                                                       and its extensiverf detailed
terms, leave little doubt about its legal character. Thus, we agree
                                                                     with the opinion of Lother of
 our sister circuits that a settlement agreement, even one embodied in a decree, is a conrracr
 within the meaning of the Tucker Act.").

         Likewise, in Holmes, the United States Court of Appeals for the Federal Circuit held that
 the united states court of Federal claims had jurisdiction under the Tucker Act, 2g
 u.s.c. $ 1491, over a suit alleging breach of two Title vII settlement agreements, m part,
 because each could "fairly be interpreted as mandating the payment of money damages for
 breach by the govemment ;' Holmes, 657 F.3d at 1306, 13 12. under the irst settlement
 agreement-the 1996 Agreement-the Navy "agreed to document Mr. Holmes's
                                                                                    [office
  Personnel Folder] to show that he had resigned on luly 22, 1994 for personal reasons.', .Id. at
  1315 (citations omitted). Under the second settlement agreement-the 2001 Agreement-the
 Navy agreed to "take the necessary steps, within a reasonable time, to                 from [Mr.
 Holmes'sl Official Personnel File, the fourteen-day suspension and to provide ihe -Marine Index
                                                                              "*pung.
 Bureau . . . with a neutral reference for [Mr. Holmes].- Id at 13 15-16. The Federal Circuit
                                                                                              held
 that because both agreements "inherently relate to monetary compensation through relationship
 to^ Mr. Holmes's future employment" each could "fairly be interprited
                                                                        as mandatirig the payment
 of money damages for breach by the government." Id. at1306,1316.

         The Agreement in this case, however, is simply a list of stipulated facts. ,See generalry
 Am. compl. App.      2. It is not a settlement agreement providing ior various paymelnts as in
 vanDesande and it does not "relate to monetary compinsation through
                                                                             [its] reiationship to
 [PlaintifPs] future employment." vanDesande, ais p.za- at 1351 n.4; Holmes,657 F.3d at 1316;
 Am. compl. App. 2. Nor is it even an agreement between plaintiff and the
                                                                                Govemment. C/.
 Vandesande,6T3 F.3d at 1343. Thus, for the aforementioned reasons, plaintiffs
                                                                                  contract breach
 claims must be dismissed for lack of iurisdiction.

                        c.     The United States Court Of Federal Claims Does Not Have
                               Jurisdiction To Adjudicate Tort Claims.
      The April 8,2014 Amended
- terminating his employment,            Complaint also alleges that CCA retaliated against plaintiff,
by                                    for bringing Title VI-I discrimination claims jn th" lirt i"t
gortr and that his reputation has suffered considerabre damage ,,by the actions o, in[*too, or
the [District court], for which he seeks damages. Am. compl.          i, 4-5; ,r, c/so Am. compl.
App. 2 fltf A, D. It arso aileges that "these acts" committed by cca, pRT,
                                                                              and the Districr court,
constitute "a fraud on the Court." Am. Compl. l

        Plaintiffs first craim-that the District court's actions and inactions caused
                                                                                      him
reputational  damage, or constituted defamation- must be dismissed,
                                                                         as the court aoes not t aue
jurisdiction to adjudicate tort claims. ,See 28
                                                U.S.C. g l49l (,,The united States Court of Federal
 claims shall have jurisdiction to render judgment upon any claim
unliquidated damages . . . in cases.not- tounding in tort."); Frawley
                                                                                . ror tiqurdated or
                                                                        v. united statiiJ+'cr. ct.
766' 767-68 (1988) (dismissing plaintiffls claim-for damale to
                                                                  reputation as a tort claim beyond
the jurisdiction of the united states court of Federal c"laims);
                                                                     see arso Matthews v. united
states, 72 Fed.. cl. 274,279 (2006) (dismissing plaintif|s
                                                            claims for libel and defamation as tort
claims beyond the jurisdiction of the united stites court of
                                                              Federal claims).




                                                10
          Plaintiffs fraud claim appears to arise from Plaintiffs perception that CCA and the
 District Court Clerk's Office conspired to back-date CCA's post-trial motion to ensure that it
 was timely. 8/22/2007 Pl. Dist. Mot. 2-3; see also 10/2612007 Dist. order l-2. Fraud is a tort
 and, as such, that claim also must be dismissed for lack of jurisdiction. The United States
 District Court is the proper forum to bring tort claims. See 28 U.S.C, g 13a6@)(1) (,.tTlhe
 district courts . . . shall have exclusive jurisdiction of civil actions on claims against the United
 States, for money damages . . . for injury or loss of property, or personal injury or death caused
 by the negligent or wrongful act or omission of any employee of the Govemment while acting
 within the scope of his office or employment[.]"); see also 2g u.s.c. g 1491 (,,The united states
 court of Federal claims shall have jurisdiction to render judgment upon any claim . . . for
 liquidated damages . . . in cases not sounding in tort.',).

                        d.     The United States Court Of Federal Claims Does Not Have
                               Jurisdiction To Adjudicate Claims Arising From Violations Of
                               The Seventh Amendment Or Violations Of The Due process
                               Clause Of The Fourteenth Amendment

         The April 8, 2014 Amended complaint also alleges that ccA and the Dishict court
 violated Plaintiff s Seventh Amendment rights when the District Court allowed CCA
                                                                                          to argue, in
 its post-trial motion, matters             in the Agreement. Am. compl. 3. Again, this court,s
                                _stipulated
jurisdiction is limited to claims based on a substantive right to
                                                                       money aurn'ug., against the
Federal Govemment' See Todd,386 F.3d at 1094. The sourie of the substantive"right:heed
                                                                                                  not
explicitly govide that the right or duty it creates is enforceable through a suit for
                                                                                      dfrages, but it
triggers liability only if it 'cqyfairly be interpreted as mandating co'mpensation
                                                                                      uy it"e rea"rat
Govemrnent."' Holmes, 6s7 F,3d at 1309 (quoring lJnited stais v. 'N*rii            i.iLr,lso     u.s.
287,290 (2009).

        A   violation of the Seventh Amendment does not, however, ,,explicitly or impricitry
 9!lig"f !] the {Flederal *2
 1995. wL 592017, at
                          [G]ovemment to pay damages[ .]- Jaffer v. inited' statei, No. ss-s r zz,
                             (Fed. cir. oct. 6, r9g5).- accoiaingly, the court does not
                                                                                            have
jurisdiction to adjudicate claims arising from a violation
                                                           or due irocess. rrrer"tii", piuintirr.
Seventh Amendment claim must be dismissed.


^ Plaintiffs April 8,2014 Amended complaint also alleges that ccA and
court violated PlaintifPs due. process rights under the Fourte-enth emendment, the District
                                                                                   when cca
breached the Agreement by filing its post-trial motion. Am.
                                                            Compl. 3. as an initial matte., ttre
Fourteenth Amendment is only applicable against the states, not
                                                                  the Federal Govemment. More
significantly, a violation of the Due process clause of the Fifth
                                                                  or Fourteenth em"nJ-ent ooe,
not "mandate paymenr of money by the
                                         [G]ovemment.', LeBranc v. united statis,ii nsi rozs,
102.8_ (Fed. cir' 1995); see arso cottins  i  united states, 67 F.3d,2g4,2gg ri"a. bir. rcssr
(holding the same with respect to violations of the Fifth
                                                           Amendment), a""o.jngiy, ih.
does not have jurisdiction to adjudicale.craims arising from                             "oun
                                                                a violaiion
Colliw'67 F'3d at 288. Therefore, plaintifps d,re p.oce"r, claim must be or au"       irl""rr. s*
                                                                          dismissed.'




                                                u
w.     coNcLUsIoN.
        For these rcasons, the United States Court of Federal Claims does not have jurisdiction to
adjudicate the causes of action alleged in Plaintiffs complaint and Amended complaint.
Therefore, the Government's May 20, 2014 Motion For Summary Dismissal of pro se
complaint is granted. see RCFC l2OXl). Accordingly, the clerk is directed to dismiss the
April 8,2014 Amended Complaint.


       ITISSOORDERED.

                                                             G.BRADEN
                                                    Judge




                                             12